Title: To Thomas Jefferson from Joseph Elgar, Jr., 22 November 1807
From: Elgar, Joseph, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Montgomery County Md. Novemr 22nd 1807
                        
                        Mr Benjamin Grayson Orr, of this County, has informed me that he intends to apply for the appointment of
                            Marshall of the United States, for the District of Columbia; and requests the recommendation of his neighbours for that
                            purpose: I have the pleasure of declaring, that from several Years acquaintance with Mr Orr, I believe him to be a
                            gentleman of talents, and integrety; and well acquainted with business.
                        I am with great respect Sir Your Most Obedient Servant
                        
                            Joseph Elgar Jun
                            
                            Surveyor of Monty County 
                        
                    